Citation Nr: 0528997	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  93-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD), prior to December 
19, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The veteran had active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board originally issued a decision on the increased 
rating issue in November 1997 and denied a rating in excess 
of 50 percent for PTSD.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2000 memorandum decision, the Court 
vacated the Board's decision with respect to the claim for an 
increased rating for PTSD and remanded the case to the Board 
for additional consideration.

The Board notes that in December 1997, during the pendency of 
the appeal of the Board decision to the Court, the veteran 
sought an increased rating for PTSD.  In a March 1998 rating 
decision the RO awarded the veteran a 70 percent rating for 
PTSD effective from December 19, 1997, and in a June 1998 
decision awarded the veteran a total disability rating based 
on individual unemployability (TDIU) due to service- 
connected disabilities, also effective from December 19, 
1997.  

In a September 2000 decision the Board denied entitlement to 
a rating greater than 50 percent for PTSD prior to December 
19, 1997.  In a May 2005 memorandum decision, the Court 
vacated the Board's September 2000 decision and remanded the 
case for additional consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Prior to September 4, 1997, the veteran's PTSD was 
manifested by no more than a "considerable" disability with 
subjective complaints of nightmares, flashbacks, exaggerated 
startle response, hypervigilance, intrusive thoughts, 
depression, irritability, difficulty controlling anger, 
memory loss, and an inability to deal with people or express 
emotion, as well as objective evidence of constricted affect, 
depression, moderate psychomotor retardation, and distress 
and tearfulness when discussing events in Vietnam.

3.  The evidence demonstrates that on September 5, 1997, 
veteran became unable to obtain or retain employment as a 
result of his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
effective from September 5, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9411 (effective before and after November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  To the extent 
that there may be a deficiency of notice or assistance in 
this case, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.

Factual Background

Service personnel records showed that prior to the veteran's 
induction into active service, he worked in a sawmill 
operating a saw and performing other duties.  During service,  
he received training as an aircraft and turbo helicopter 
maintenance crewman.  He served as a crew chief in Vietnam 
with the 3rd Squadron, 17th Cavalry.  Among the decorations 
he received were the air medal and the aircraft crewman's 
badge.

In September 1991, the veteran submitted a claim for service 
connection for various disorders, including PTSD.  He was not 
employed, but was receiving workman's compensation, 
apparently from physical injuries received in a truck 
accident.  In a January 1992 statement, he related that he 
experienced cold sweats, nightmares, and flashbacks.  He also 
submitted a January 1992 statement from H.R.D., Ph. D., 
noting he had treated the veteran for several months after a 
work-related incident involving his escape from a burning 
truck revived his memories of Vietnam.  He also sustained 
serious shoulder and neck injuries at that time.  He had 
presented with symptoms of nightmares, depression, 
sleeplessness, and tearfulness.  There was no prior history 
of psychiatric treatment.  Psychological testing was 
suggestive of PTSD.  It was noted that the veteran had PTSD 
and that the work-related incident had significantly 
increased the degree to which the symptoms affected his daily 
life.

VA social and industrial survey in April 1992 noted that the 
veteran had been married three times and that his first two 
marriages were fairly brief.  He had been married to his 
present wife since 1982, though they had separated several 
times.  It was noted that he reported that when he was very 
angry he had hit his wife or broken things.  He had a very 
bad temper.  He reported he had many jobs since his 
separation from service.  The longest time he spent in one 
job was six years.  He stated he usually quit in order to 
move on to something different or better, though he had quit 
in anger or due to inability to get along with supervisors.  
He had never been fired.  In July 1991, the veteran was 
involved in a work-related incident that increased his 
nightmares about Vietnam.  He reported he had no close 
friends.  He stated he felt close to his family, but was 
unable to express his feelings.  He occasionally fished, but 
had no other leisure activities.  He sometimes drank too 
much.  The social worker commented that the topic of Vietnam 
was particularly painful to the veteran and that he cried or 
was close to tears when discussing it.

VA psychiatric examination in May 1992 noted the veteran's 
primary complaints included sleep disorder with nightmares, 
intrusive thoughts, difficulty controlling anger, difficulty 
relating to others, periodic depression, moodiness, and 
irritability.  He considered himself to have a moderate 
drinking problem.  He had no close friends and very few 
acquaintances and had difficulty showing affection.  Mental 
status examination was significant for generally constricted 
affect.  The examiner commented that the veteran became 
emotionally aroused and tearful when discussing Vietnam.  
Otherwise, there was no evidence of thought disorder or 
impairment of cognition, memory, judgment, abstraction, or 
general intellectual functioning.  The Axis I diagnosis was 
PTSD with possible episodic alcohol abuse.  The Axis II 
diagnosis was personality traits of obsessive compulsiveness.  
The examiner commented that the veteran was moderately 
disabled, both socially and industrially, as a result of his 
PTSD.

VA orthopedic examination in May 1992 noted the veteran had 
held several jobs since active service including working in 
sawmills and most recently driving a truck.  It was noted 
that he sustained a job-related injury in July 1991 and had 
not worked since then.  He had a pending workman's 
compensation claim.

In October 1992, the RO granted service connection for PTSD 
and assigned a 10 percent disability rating effective from 
September 26, 1991, the date of the veteran's claim.  The 
veteran timely appealed that decision with respect to the 
percentage of disability assigned.

In his January 1993 substantive appeal the veteran indicated 
that he was unable to deal with stressful situations, did not 
communicate well with others, and often had disputes with 
coworkers or employers.  He stated that due to these 
problems, he could not hold a job for long periods.  In 
addition, he explained that he had severe problems with 
personal and family relationships due to anger and feelings 
of isolation.  He added that he suffered from memory loss and 
sleep loss due to nightmares.  He submitted a list of 29 jobs 
he had held since his discharge from service.  They included 
positions with sheet metal companies, trucking firms, 
plumbing and heating and air conditioning companies, and 
police departments.

In July 1995, the veteran was afforded a VA psychiatric 
examination and a social and industrial survey.  He reported 
that he had had approximately 41 jobs since his discharge 
from service and that the jobs usually ended because he could 
not deal with people, stress, or his anger.  He was often 
argumentative and had been fired a few times.  His longest 
job lasted four years.  He reported that in 1989 he had 
gotten a job as a truck driver and that he remained in that 
position until he sustained injuries when his truck caught 
fire in 1991.  He was off work and receiving workman's 
compensation benefits until 1993.  He reported the company 
subsequently fired him and he received unemployment 
compensation benefits for six months and went to school for 
one term.   He had been employed on a full-time basis since 
1994 as a residential salesman and designer of heating and 
air conditioning units.  He reported that he was still 
married to his third wife.  He had been a heavy drinker until 
two years earlier.  

His subjective complaints included intrusive recollections of 
Vietnam that varied in frequency from daily to two to four 
times per week, nightmares between one and eight times per 
month, flashbacks when he talked about Vietnam, sleep 
disturbances, an exaggerated startle response, a history of 
hypervigilant behavior, daily depression, irritability, and 
an inability to express love or relate to people on an 
emotional level.  He was not currently getting any mental 
health treatment.  Mental status examination was significant 
for restricted and depressed affect and moderate psychomotor 
retardation.  The examiner observed that the veteran appeared 
to be in mild distress when discussing Vietnam and had very 
poor eye contact.  Otherwise, there was no evidence of 
thought disorder, psychosis, or cognitive impairment.  The 
Axis I diagnosis was major depression and PTSD.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.  
The examiner stated that the veteran had been unable to 
maintain stable employment since Vietnam, but described his 
disability as a "definite" social and occupational 
impairment due to his PTSD and major depression.

A July 1995 social and industrial survey report included a 
detailed review of the veteran's occupational history since 
service.  He described at least 20 different jobs he had 
held.  Several of those jobs ended when he was fired or quit 
due to arguments or an inability to deal with people.  He had 
worked for his current employer since 1994.  He felt that he 
was able to maintain this job because he had a lot of freedom 
and worked on his own.  He stated he was still married to his 
third wife, but that she complained that he was cold and had 
a bad temper.  He reported waking up every night around 
midnight, often screaming and having nightmares, or being in 
a cold sweat.  He also had intrusive thoughts three or four 
times a week.  He did not like to be in large groups of 
people.  He had tried to make friends, but was unable or 
unwilling to get too close to anyone.  The social worker 
opined that the veteran had a moderate social and industrial 
impairment due to PTSD.

In a June 1996 rating decision the RO increased the 
disability rating for PTSD to 50 percent, based in large part 
on the results of the VA psychiatric examination and social 
and industrial survey.  The increase was effective from 
September 26, 1991.  The RO treated all the symptoms as 
though they were attributable solely to PTSD.  In 
November 1997, the Board, in pertinent part, denied 
entitlement to a rating in excess of 50 percent for PTSD.  In 
a February 2000 memorandum decision the Court vacated that 
determination and remanded the case for additional 
consideration.  The Court noted that the evidence 
demonstrated the veteran was able to obtain employment, but 
that the question remained as to whether he was able to 
retain employment or follow a substantially gainful 
occupation because of his PTSD.

In a December 1997 VA Form 21-8940 the veteran asserted that 
he became unable to work as result of his PTSD on September 
5, 1997.  He noted that he had been employed in heating and 
air conditioning sales and design from April 10, 1994, to 
September 5, 1997.  He reported that he had earned $39,000 in 
the year 1996.  He indicated he had been unemployed from 1991 
to 1994.  He stated he had tried to obtain other employment 
in that field in October 1997 and that he had suspended 
efforts to start his own business due to mental inability.  
He claimed his PTSD had increased in severity and reported 
that he was unable to remember things with an increasing 
difficulty in normal functioning.  He stated he was presently 
unable to seek employment due to stress.

Private medical records from S.A., Ph.D., show the veteran 
was first seen on December 19, 1997, and that he presented as 
severely depressed with worsening of symptoms of difficulty 
sleeping, flashbacks, nightmares, and hypervigilance.  It was 
noted that the veteran was unemployable at his present level 
of functioning and that his present 50 percent service-
connected disability rating appeared to be low.  In 
correspondence dated in January 1998 Dr. S.A. noted that the 
veteran had been unemployed for four to five months and that 
at present he was unemployable due to depression and severe 
symptoms of PTSD.  His PTSD symptoms had exacerbated and he 
had little or no control over them.  He was drinking to help 
get to sleep, was dejected and despondent, often rambled, and 
had bouts of uncontrollable crying during the sessions.  

VA medical records dated December 23, 1997, noted the veteran 
complained of problems with depression and reported that in 
September, he had been fired from his job at a heating and 
air conditioning firm.  It was noted he had been increasingly 
absent-minded and often forgot things.  He reported he had 
some suicidal thoughts, but denied any serious plans.  His 
PTSD symptoms included flashbacks, difficulty sleeping, 
constantly patrolling his house, nightmares, problems with 
temper, startled easily, isolated from family, and had no 
friends.  On mental status examination he was alert and 
cooperative, but appeared moderately to severely depressed.  
His speed of speech was normal with more pauses and sadness 
as he discussed his PTSD symptoms.  He was able to recall 
three objects initially, spell world backwards, and then 
recall two objects.  He performed serial seven calculations 
and was able to recall all three objects when prompted.  The 
Axis I diagnosis was PTSD.  A GAF score of 42 was provided.  

VA hospital records dated in February 1998 include diagnoses 
of PTSD and major depressive disorder.  GAF scores of 30 on 
admission and 55 on discharge were provided.  It was noted 
the veteran presented with a severe depressive episode of  
mood, anhedonia, and decreased concentration/memory.  His 
decreased memory and concentration had resulted in his being 
fired from his job in September 1997.  He had experienced an 
increase in irritability and tearfulness and also had 
intrusive thoughts and insomnia secondary to nightmares.  
Subsequent VA records show treatment for PTSD without opinion 
as to date of onset on increased symptomatology or 
unemployability due to this disorder.

In a March 1998 rating decision the RO awarded the veteran a 
70 percent rating for PTSD effective from December 19, 1997, 
and in a June 1998 decision granted entitlement to TDIU also 
effective from December 19, 1997.  

VA examination in March 2000 included a Axis I diagnosis of 
severe PTSD with associated depression.  A GAF score of 40 
was provided.  It was noted that the veteran appeared unable 
to work in his present condition.  He had significant signs 
of depression secondary to PTSD which caused attention 
problems, short-term memory problems, and distractibility.  
His psychomotor behavior was retarded.  It was highly 
unlikely he would be able to return to work in his present 
state.

In a September 2000 decision the Board denied entitlement to 
a rating greater than 50 percent for PTSD prior to December 
19, 1997.  In a May 2005 memorandum decision, the Court 
vacated the Board's September 2000 decision and remanded the 
case for additional consideration.  It was noted that the 
veteran asserted that the evidence demonstrated he had been 
unable to retain employment since he was fired from his most 
recent job on September 5, 1997.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating psychiatric 
disabilities were revised on November 7, 1996.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

For the period from September 26, 1991 to December 18, 1997, 
the veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code 9411.  A 70 percent rating for PTSD and TDIU 
have been assigned effective from December 19, 1997.

The Rating Schedule, prior to November 7, 1996, provided a 10 
percent disability rating for mild impairment of social and 
industrial adaptability, a 30 percent disability rating with 
evidence of "definite" impairment of social and industrial 
adaptability, a 50 percent disability rating for mental 
disorders when there was evidence of "considerable" 
impairment of social and industrial adaptability, a 
70 percent rating for "severe" impairment of social and 
industrial adaptability, and a 100 percent rating where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before 
November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would qualify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  In a precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).

The Court had also held that the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.132 were each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The Court had held that GAF scores were a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The Rating Schedule, effective after November 7, 1996, 
provides a 10 percent rating with evidence of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (West 2002), Diagnostic Code 9411 (effective after 
November 7, 1996).  Nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.  

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  The Court has 
held that a claim for unemployability compensation was, in 
essence, an application for an increased rating.  See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. 
Brown, 7 Vet. App. 537 (1995).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).  

The Court has also held that a total rating based upon 
individual unemployability was merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under VA's Schedule for Rating Disabilities.  
See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see 
also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2004).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  

Based on the evidence of record, the Board finds that the 
evidence demonstrates that prior to September 4, 1997, the 
veteran's PTSD was manifested by no more than a 
"considerable" disability.  In fact, the July 1995 VA 
examiner specifically noted the veteran had a "definite" 
social and occupational impairment.  The May 1992 VA 
physician and the July 1995 VA social worker described the 
impairment as moderate.  The record also shows that from 1991 
to 1993 he was recovering from job-related injuries and was, 
in essence, removed from the job market due to his 
nonservice-connected physical disabilities.  Records show 
that he was subsequently able to obtain and retain 
substantially gainful employment as a salesman and heating 
and air conditioning designer from April 1994 to September 5, 
1997.  He reported he earned $39,000 in the year 1996.  

The evidence does not show that under the criteria effective 
after November 7, 1996, he demonstrated an occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  Although he reported he 
had no friends, he is shown to have been able to maintain a 
long-term relationship with his present spouse.  Therefore, a 
higher or "staged" rating prior to September 4, 1997, is 
not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disorder prior to September 4, 1997, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the record shows the veteran 
was gainfully employed for several years in a demanding 
occupation without any apparent limitations.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, 
was not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board finds, however, that a 100 percent disability 
rating is warranted for PTSD effective from September 5, 
1997.  The January 1998 private medical opinion specifically 
noted the veteran's PTSD symptoms were "severe" and that he 
was unemployable as a result of his PTSD.  That opinion is 
consistent with the December 23, 1997, VA examiner's findings 
that the veteran appeared moderately to severely depressed, 
with the assigned GAF score of 42, and with the February 1998 
VA hospital report of increased PTSD symptomatology since he 
was fired from his job in September 1997.  These opinions 
support a finding that the veteran showed "a demonstrable 
inability to obtain or retain employment".  The Board also 
notes that this is the date the veteran claims he became too 
disabled to work due to his PTSD.  Therefore, to this extent 
the appeal is granted.


ORDER

Entitlement to a 100 percent disability rating for PTSD 
effective from September 5, 1997, is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


